 
Exhibit 10.2
 
July 24, 2008




Mr. Daniel Elliott
President and Chief Executive Officer
Phoenix Motorcars, Inc.
Phoenix MC, Inc.
401 S. Doubleday Ave.
Ontario, CA  91761


Subject:    Termination of Agreement


Dear Dan,


Reference is hereby made to the Supply Agreement dated January 8, 2007, as
amended to date (the “Supply Agreement”) by and between Altairnano Inc., a
Nevada corporation (“Altair”) and Phoenix MC, Inc. (“Phoenix MC”) as
successor-in-interest to Phoenix Motorcars, Inc. (“Phoenix”).  The purpose of
this letter of agreement (this “Agreement”) is to formally terminate the
Agreement and to clarify certain issues related to the Agreement. In
consideration of the mutual covenants set forth herein, the parties hereby
covenant and agree as follows:


1.   Termination of Agreement.  The Supply Agreement is hereby terminated, and
all representations, warranties, covenant and obligations arising under the
Supply Agreement are hereby terminated.


2.           Mutual Releases.


(a) Each of Altair and Altair Nanotechnologies Inc. (“Altair Parent”), on behalf
of itself, its predecessors, its successors, its assigns, its direct and
indirect subsidiaries and its direct and indirect parent companies,
hereby  irrevocably, unconditionally, and completely releases, discharges, and
agrees to hold harmless Phoenix, Phoenix MC and each officer, director,
subsidiary, shareholder and affiliate of Phoenix or Phoenix MC (the “Phoenix
Releasees”) from any and all claims, liabilities, charges, demands, grievances
and causes of action of any kind or nature whatsoever, including, without
limitation, any claims for payment, delivery, breach of a representation,
warranty or covenant, indemnification, negligence, gross negligence or
willfulness, whether direct or indirect, liquidated or unliquidated, accrued or
unaccrued, known or unknown, in each case in which the releasing party had, has,
or may come or claim to have against any of the Phoenix Releases; provided,
however, the foregoing shall not apply to any claims arising under the
Principles of Agreement dated July 8, 2008 (the “Side Agreement”) between
Phoenix and Altair or constitute the relinquishment of any ownership interest in
Phoenix or Phoenix MC.


(b) Each of Phoenix and Phoenix MC, on behalf of itself, its predecessors, its
successors, its assigns, its direct and indirect subsidiaries and its direct and
indirect parent companies, hereby  irrevocably, unconditionally, and completely
releases, discharges, and agrees to hold harmless Altair, Altair Parent and each
officer, director, subsidiary, shareholder and affiliate of Altair or Altair
Parent (the “Altair Releasees”) from any and all claims, liabilities, charges,
demands,grievances and causes of action of any kind or nature whatsoever,
including, without limitation, any claims for payment, delivery, breach of a
representation, warranty or covenant, indemnification, negligence, gross
negligence or willfulness, whether direct or indirect, liquidated or
unliquidated, accrued or unaccrued, known or unknown, in each case which the
releasing party had, has, or may come or claim to have against any of the
Altair; provided, however, the foregoing shall not apply to any claims arising
under the Side Agreement or constitute the relinquishment of any ownership
interest in Altair Parent.
 

--------------------------------------------------------------------------------


 
3.           Misc.  This Agreement may be signed in counterparts, including by
facsimile, and all counterparts together with the body of this Agreement shall
constitute a single, integrated agreement.  This Agreement may only be modified
by mutual agreement of the parties in writing, and it will be interpreted in
accordance with California law.
 
 
Altair Nanotechnologies Inc.
 
/s/ Terry Copeland                                                       
By:  Terry Copeland, its Chief Executive Officer


Altairnano, Inc.
 
/s/ Terry Copeland                                                      
By:  Terry Copeland, its Chief Executive Officer




Accepted and Agreed:


Phoenix Motorcars, Inc.



/s/ Daniel Elliot                                                             
By:  Daniel Elliot, its Chief Executive Officer


Phoenix MC, Inc.
 
/s/ Daniel
Elliot                                                                                                                                     
By:  Daniel Elliot, its Chief Executive Officer
 